NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0912-19T3

BILINGUAL CONSULTANTS,
LLC,

          Plaintiff-Appellant,

v.

MULTILINGUAL HOLISTIC
PSYCHOTHERAPY, LLC,
ISTRA RIVERA, CONSUELO
LEIVA, JULISSA TAPIA,
GLORIA EMERA, JUAN GIL,
BILINGUAL FAMILY
CONSULTANTS, LLC,
YVETTE PERDOMO and
YVETTE PERDOMO
PSYCHOTHERAPY AND
COUNSELING SERVICES, LLC,

     Defendants-Respondents.
____________________________

                   Submitted September 23, 2020 – Decided October 22, 2020

                   Before Judges Accurso and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No. C-
                   000151-17.
            Vella Singer Kleiner Law Group, attorneys for
            appellant (Susan Schleck Kleiner and Erin P. Drew, on
            the briefs).

            Mario M. Blanch, attorney for respondents Multilingual
            Holistic Psychotherapy, LLC, Istra Rivera, Consuelo
            Leiva, Julissa Tapia, Gloria Emera, Juan Gil and
            Bilingual Family Consultants, LLC..

            Respondents Yvette Perdomo and Yvette Perdomo
            Psychotherapy and Counseling Services, LLC have not
            filed a brief.

PER CURIAM

      Plaintiff Bilingual Consultants, LCC appeals from orders denying its

motion for summary judgment on its affirmative claims against defendants Istra

Rivera, Julissa Tapia, Gloria Emera, Juan Gil, Yvette Perdomo, Multilingual

Holistic Psychotherapy, LLC (Multilingual), Bilingual Family Consultants,

LLC (BFC), Yvette Perdomo Psychotherapy and Counseling Services, LLC

(Perdomo Psychotherapy), and granting defendants summary judgment

dismissing the complaint. Based on our review of the record presented on

appeal, we affirm the orders denying plaintiff's motion for summary judgment

and granting defendants Perdomo and Perdomo Psychotherapy summary

judgment. We also affirm the order granting defendants Multilingual, Rivera,

Tapia, Emera, Gil, and BFC summary judgment, but remand for the court to


                                                                      A-0912-19T3
                                      2
order that they each, except for BFC, pay a $300 restoration fee in accordance

with Rule 4:23-5(a).

                                          I.

Plaintiff's Complaint

      To provide context for our discussion of the issues, we briefly summarize

the allegations in plaintiff's complaint.1 Plaintiff alleges it is a "limited liability

company that operates as a staffing agency for social workers."               Plaintiff

employs "social workers as independent contractors to provide in-home

individual and family counseling and therapy services to clients" in New Jersey,

"but primarily in Hudson, Union, Essex, Passaic, Monmouth, and Ocean

counties." Plaintiff "receives its clients [and] client referrals from several not-

for-profit organizations that contract with the [S]tate of New Jersey . . . to

provide outpatient mental health care services to New Jersey residents."

      The complaint alleges that at various times plaintiff employed Rivera as a

clinical supervisor, Emera as licensed associate counselor, and Gil and Perdomo




1
  We summarize the allegations in plaintiff's First Amended Complaint. It is
the only complaint included in the record on appeal. Defendants' responsive
pleadings to the complaint are not included in the record on appeal. See R. 2:6-
1(a)(1)(A) (requiring the "appellant or jointly by the appellant and the
respondent" to provide the pleadings in a civil action in the record on appeal).
                                                                               A-0912-19T3
                                          3
as licensed clinical social workers. Tapia was employed as plaintiff 's "office

manager."

      The complaint avers the individual defendants, with the exception of

Tapia, signed agreements that include two provisions at issue in this case. First,

the agreements include a restrictive covenant that provides as follows: "After

expiration and termination of this agreement, [e]mployee agrees not to compete

with [plaintiff] for a period of [five] years in a [fifty] mile radius of where

[plaintiff] conducts any business" without plaintiff's written approval. 2 Second,

the agreements require that employees "refrain from disclosing [plaintiff's]

customer lists, trade secrets, or other confidential material." According to

plaintiff's complaint, each of the individual defendants had access to its

"confidential information."

      The complaint describes each individual defendant's period of

employment by plaintiff, and alleges that, during their employment with

plaintiff and thereafter, the individual defendants disclosed and misappropriated



2
   Although plaintiff alleges it retained the individual defendants, other than
Tapia, as independent contractors, the agreements they signed refer to the
individual defendants as "employees." The status of the individual defendants
as independent contractors or employees is not an issue on appeal, and we offer
no opinion on it. We refer to defendants as employees because the agreements
plaintiff seeks to enforce refer to defendants as such.
                                                                          A-0912-19T3
                                        4
plaintiff's "confidential information" for their personal interests and the interests

of their new employers.        The complaint also alleges that, during their

employment with plaintiff and thereafter, some of the individual defendants

diverted plaintiff's business to either their new employers or entities they had

formed to compete with plaintiff.

      The complaint avers that following the termination of their respective

periods of employment with plaintiff, the individual defendants, other than

Tapia, violated the restrictive covenant by providing services in competition

with plaintiff within fifty miles of where plaintiff conducts its business. The

complaint further alleges three of the individual defendants—Rivera, Perdomo,

and Gil—violated the restrictive covenant by forming new entities that compete

with plaintiff within fifty miles of plaintiff's business.      More particularly,

plaintiff alleges Rivera formed and operated Multilingual; Gil formed and

operated BFC; and Perdomo formed and operated Perdomo Psychotherapy. The

complaint asserts Gil, Rivera, Perdomo, and their respective businesses violated

the restrictive covenant by soliciting plaintiff's customers and employees and by

using plaintiff's "confidential information."

      The complaint alleges Emera and another former employee of plaintiff,

Consuelo Leiva, violated the restrictive covenant by becoming employed by


                                                                             A-0912-19T3
                                         5
Multilingual, and that during her employment by plaintiff, Tapia improperly

authorized payments from plaintiff to Leiva.3

      The complaint asserts nineteen separate causes of action. Count one

alleges the individual defendants breached the restrictive covenant by soliciting

plaintiff's employees and clients. Count two alleges Rivera, Gil, and Perdomo

violated the restrictive covenant by forming businesses in competition with

plaintiff, and that Leiva and Emera violated the restrictive covenant by

providing services on behalf of Multilingual.      In count three, it is alleged

defendants breached the confidentiality provision in the agreements and count

four alleges defendants violated a common law duty by using and disclosing

plaintiff's confidential information. Count five asserts defendants violated the

covenant of good faith and fair dealing.

      Count six avers the individual defendants violated their duty of loyalty by

forming and aiding Multilingual, BFC, and Perdomo while the individual

defendants were employed by plaintiff. Count seven alleges defendants have

been unjustly enriched by their actions.



3
  Leiva is a named defendant in the complaint. Plaintiff and Leiva resolved the
matter and filed a Mutual Stipulation of Dismissal. We refer to Leiva only where
necessary to provide context for our discussion of issues pertinent to the parties
participating in the appeal.
                                                                          A-0912-19T3
                                        6
      Count eight asserts Tapia converted plaintiff's property and appropriated

and destroyed plaintiff's "records and files," and Rivera aided and encouraged

Tapia to perform those acts. Count nine avers defendants aided each other in

the commission of tortious actions to obtain improper payments from plaintiff

for Leiva; encouraged plaintiff's employees to resign from plaintiff's

employment and violate their restrictive covenants and confidentiality

agreements; and interfere with plaintiff's client relationships. Count ten alleges

Multilingual, BFC, and Perdomo Psychotherapy were unjustly enriched by their

tortious conduct.

      Count eleven avers Multilingual aided and abetted the individual

defendants in their violation of their common law duties of loyalty, good faith

and fair dealing, and "maintaining the secrecy of plaintiff's confidential

information."

      Count twelve claims Multilingual and the individual defendants tortiously

interfered with plaintiff's prospective economic advantage by interfering with

its customer relationships.     Count thirteen alleges Multilingual and the

individual defendants engaged in unfair competition.

      Counts fourteen, fifteen, and sixteen respectively allege BFC aided Gil in

violating "his common law duties of maintaining the secrecy of confidential


                                                                          A-0912-19T3
                                        7
information, good faith and fair dealing[,] and loyalty"; BFC and Gil tortiously

interfered with plaintiff's customer relationships; and BFC and Gil engaged in

unfair competition.    Counts seventeen, eighteen, and nineteen respectively

allege Perdomo Psychotherapy aided Perdomo in violating her "common law

duties of maintaining the secrecy of confidential information, good faith and fai r

dealing[,] and loyalty"; Perdomo and Perdomo Psychotherapy tortiously

interfered with plaintiff's customer relationships; and Perdomo and Perdomo

Psychotherapy engaged in unfair competition.

      It appears defendants filed answers to the complaint, some of which

include a counterclaim or counterclaims.4 In a February 16, 2018 order, the

court struck the "[a]nswer and [c]ounterclaim" filed by Multilingual, Rivera,

Tapia, and Emera pursuant to Rule 4:23-5(a)(1) for failure to provide discovery.

On February 26, 2018, the court entered an order dismissing Gil's answer for the

same reason.

      The record does not include orders reinstating the answers and

counterclaim(s) of Multilingual, Rivera, Tapia, and Emera, or reinstating Gil's

answer. However, in a June 21, 2018 Amended Case Management Order, the


4
  We glean this information from the parties' briefs on appeal. The record on
appeal does not include any defendant's answer or counterclaim(s). See R. 2:6-
1(a)(1)(A).
                                                                           A-0912-19T3
                                        8
court directed Multilingual, Rivera, Tapia, Emera, and Gil to provide answers

to "[p]reviously propounded interrogatories," permitted all parties to propound

additional discovery, and extended the discovery deadline until December 6,

2018.

The Summary Judgment Motions

        We discern from the court's statement of reasons supporting the orders

from which plaintiff appeals that plaintiff moved for summary judgment on the

causes of action asserted in the complaint, as well as on whatever counterclaims

were filed on behalf of the respective defendants. It also appears Perdomo and

Perdomo Psychotherapy moved for summary judgment on plaintiff's claims, and

Multilingual, Rivera, Tapia, Emera, Gil, and BFC jointly moved for summary

judgment on plaintiff's claims.5

        Prior to addressing the respective motions, we observe that plaintiff

provides a scant and incomplete motion record in support of its appeal. In its


5
  The notice of motion for summary judgment filed on behalf of Multilingual,
Rivera, Tapia, Emera, and Gil did not include BFC as a moving party. At oral
argument on the motion, plaintiff's counsel noted BFC did not file a summary
judgment motion and did not file opposition to plaintiff's motion. Counsel for
Multilingual, Rivera, Tapia, Emera, Gil, and BFC explained the omission of
BFC's name as a movant for summary judgment and in opposition to plaintiff's
motion was "inadvertent[]" and that BFC moved for summary judgment and
opposed plaintiff's motion. Without objection, the court thereafter considered
the motion and opposition as having also been filed on BFC's behalf.
                                                                        A-0912-19T3
                                       9
appendix annexed to its merits brief, plaintiff does not include any pleadings

beyond its complaint, and, although it appeals from orders granting and denying

summary judgement motions, plaintiff's merits brief appendix does not provide

any part of the summary judgment record.

      Annexed to its reply brief, plaintiff attached a "Statement of Material

Facts Pursuant to [Rule] 4:46-[2(a)]" that presumably supported its summary

judgment motion, but, other than its complaint, plaintiff does not provide any of

the numerous exhibits cited as evidential support for the proffered facts.

Plaintiff's Rule 4:46-2(a) statement includes citations to the "Mejia Cert.," the

"Drew Cert.," and the exhibits purportedly annexed to each, but none of the

documents are included in the record on appeal. 6 Plaintiff also does not provide

any defendant's response to its Rule 4:46-2(a) statement.7




6
  The statement of facts in plaintiff's merits brief on appeal does not rely upon,
or include any citations to, plaintiff's statement of material facts. The statement
of facts in plaintiff's merits brief is based solely on the facts alleged in the
complaint and those found by the court in its statement of reasons supporting its
summary judgment orders.
7
    At oral argument on the motions, plaintiff's counsel stated Multilingual,
Rivera, Tapia, Emera, Gil, and BFC did not serve any opposition to plaintiff's
statement of material facts. The record does not reveal if any other defendant
filed a response to plaintiff's statement of material facts.
                                                                           A-0912-19T3
                                       10
      Similarly, the appendix submitted with plaintiff's merits brief is bereft of

any pleadings filed in connection with Perdomo and Perdomo Psychotherapy's

summary judgment motion. Annexed to its reply brief on appeal, plaintiff

provides its counterstatement of material facts in opposition to Perdomo and

Perdomo Psychotherapy's statement of material facts, but plaintiff does not

provide either Perdomo and Perdomo Psychotherapy's statement of material

facts or any of the exhibits, including the "Mejia Feb. 4th Cert.," that it refers

to, and relies on, in its counterstatement.

      A more complete record is provided concerning the summary judgment

motion filed on behalf of Multilingual, Rivera, Emera, Tapia, Gil, and BFC.

Those defendants include in their appendix their notice of motion for summary

judgment dismissing the complaint.       They also provide the Rule 4:46-2(a)

statement of material facts supporting their motion.       The statement, which

consists of eleven separately stated facts, includes citations to the exhibits they

contend provide evidential support for the facts asserted, and the exhibits are

supplied through their counsel's certification.

      Multilingual, Rivera, Emera, Tapia, Gil, and BFC also provide plaintiff's

"COUNTER STATEMENT OF MATERIAL FACTS IN OPPOSITION TO

[THEIR] MOTION FOR SUMMARY JUDGMENT," but they do not include


                                                                           A-0912-19T3
                                        11
the exhibits plaintiff attached to its counterstatement of material facts as

evidential support for its denials of facts and assertion of others. Plaintiff did

not remedy this omission by supplying the missing exhibits with its reply brief.

      There are facts proffered in support of Multilingual, Rivera, Emera, Tapia,

Gil, and BFC's motion that plaintiff admitted. Plaintiff admits the New Jersey

Department of Children and Families operates the Children's System of Care

(CSOC) for youth suffering from emotional, behavioral, substance abuse, and

other problems, and the CSOC maintains a toll-free call-in number.

      There is a dispute between the parties as to the manner in which a call to

the CSOC results in referrals to plaintiff for provision of its counseling services.

Multilingual, Rivera, Emera, Tapia, Gil, and BFC assert that when a call is made

to the CSOC's toll-free number, a "Contracted System Administrator . . . directs

the family in need to a licensed clinician," who then directs the family to a

County Care Management Organization (CMO), if necessary. The parties agree

each county has a CMO. According to Multilingual, Rivera, Emera, Tapia, Gil,

and BFC, the CMO determines if a referral to a licensed social worker is required

and, if so, refers the case to plaintiff or another provider of licensed social

worker counseling services.




                                                                            A-0912-19T3
                                        12
      Plaintiff admits that after a call is received at the CSOC, the Contracted

System Administrator may refer the child or family to a licensed clinician, who

is identified as a Care Coordinator. Plaintiff, however, contends that where the

Care Coordinator determines further services are required, he or she may refer

the child or family to the CMO or might instead make a referral to Mobile

Response and Stabilization Services (MRSS). Plaintiff asserts each county has

one MRSS, and claims it obtains referrals for its services from CMOs and

MRSSs.

      Plaintiff also admits Rivera formed Multilingual in November 2016 and

that Multilingual provides counseling services through various CMOs. Plaintiff

admits the CSOC allows licensed social workers and licensed associate

counselors to provide services and that Gil is a licensed social worker and Rivera

and Emera are licensed associate counselors.       Plaintiff admits Tapia is its

"former administrator" and that she did not sign the restrictive covenant.

      At the hearing on the motions for summary judgment, plaintiff's counsel

noted the February 16 and 26, 2018 orders striking Multilingual's, Rivera's,

Tapia's, Emera's, and Gil's answers and counterclaims without prejudice for

failure to make discovery, and counsel stated, "[A]ll [those defendants] needed




                                                                          A-0912-19T3
                                       13
to do was to pay the restitution fee for $300 to have their case reinstated."8

Plaintiff's counsel said she "wanted to make clear" those defendants had "been

dismissed without prejudice" but were nonetheless "actively involved in the

case" by making a summary judgment motion.

      Counsel for Multilingual, Rivera, Tapia, Emera, and Gil represented it was

his understanding his clients' status as active participants in the case had been

addressed by the court at the June 21, 2018 case management conference, and

the Amended Case Management Order entered on that date required only that

they provide outstanding discovery.      The motion court did not find those

defendants were barred from filing their summary judgment motion or opposing

plaintiff's motion. Instead, the court simply noted payment of the restoration

fee was "going to have to be done." The court's order granting those defendants

summary judgment did not direct payment of the restoration fee.

      Following oral argument on the motions, the court issued a written

statement of reasons supporting its denial of plaintiff's motion and grant of the

respective summary judgment motions. The court focused on plaintiff's claim

defendants violated the restrictive covenant by competing with plaintiff in the


8
  Because the pleadings have not been supplied in the record on appeal, it is not
possible to determine whether one or more answers or counterclaims were filed
on those defendants' behalf.
                                                                         A-0912-19T3
                                      14
provision of counseling services within fifty miles of plaintiff's business

locations during the five years following the termination of their employment

with plaintiff.

      The court found plaintiff failed to present evidence demonstrating the

restrictive covenant protected a legitimate business interest in plaintiff 's

"customer relationships, trade secrets, or confidential business information."

The court found plaintiff receives its client referrals through agencies of the

State—more particularly the CMOs and MRSSs—and plaintiff does not have a

protectable trade secret in the identity of the referring agencies because they are

publicly known. The court also rejected plaintiff's claim the restrictive covenant

protected a legitimate interest in plaintiff's patient lists, patient referral bases,

and investment in, and training of, the individual defendants.

      The court found that the temporal and geographical limitations in the

restrictive covenant were unreasonable and that plaintiff failed to establish

otherwise. The court determined the restrictive covenant creates an undue

hardship because it prevents the individual defendants from providing their

services for a five-year period within fifty miles of any place plaintiff operates

its business. The court refused to "blue pencil" the restrictive covenant, finding

the covenant does not protect any legitimate business interest and that revising


                                                                             A-0912-19T3
                                        15
the covenant would require a complete "redraft" of the provision. The court

rejected defendant's reliance on N.J.A.C. 13:42-10.16, which prohibits "any

business agreement that [would] interfere[] with or restrict[] the ability of a

client to see his or her [licensed psychologist] of choice," because none of the

individual defendants are licensed psychologists.

      The court also determined defendants are entitled to summary judgment

on plaintiff's breach of the duty of loyalty claim. 9 The court found that because

plaintiff's relationships with the referring agencies were not legally protectable,

defendants could not breach a duty of loyalty to plaintiff by "'interfering' with"

those relationships.

      The court also noted that even if it found the restrictive covenant

enforceable, "a duration of more than two years is unreasonable. Most of the

'agreements' at issue are, therefore, expired . . . . [T]he request for injunctive

relief would be moot."



9
   The court also determined Multilingual, Rivera, Tapia, Emera, Gil, and BFC
were entitled to judgment as a matter of law on plaintiff's claim they breached
the covenant of good faith and fair dealing. We do not address the claim because
plaintiff does not argue on appeal the court's determination was in error. See
Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011) (holding "[a]n
issue not briefed on appeal is deemed waived"); Jefferson Loan Co. v. Session,
397 N.J. Super. 520, 525 n.4 (App. Div. 2008) (same).


                                                                           A-0912-19T3
                                       16
      The court entered a March 20, 2019 order denying plaintiff's summary

judgment motion. On the same day, the court entered an order granting Perdomo

and Perdomo Psychotherapy's summary judgment motion.             The court also

entered a separate March 20, 2019 order granting summary judgment to

Multilingual, Rivera, Tapia, Emera, Gil, and BFC.

      From our reading of plaintiff's brief on appeal, it appears the orders did

not dispose of counterclaims filed on behalf of Tapia, Perdomo, and Leiva. 10

Those claims were scheduled for trial. On the scheduled trial date, only Leiva

appeared, and, as noted, Leiva resolved her claims against plaintiff and entered

a mutual stipulation of dismissal with plaintiff.       Tapia's and Perdomo's

counterclaims were dismissed due to their failure to appear at trial. Plaintiff's

appeal from the summary judgment orders followed.

                                       II.

      We begin our review of plaintiff's arguments by noting those portions of

the court's orders that we affirm based on plaintiff's decision not to offer



10
    For purposes of clarity, and because the assertions are not contested, we
summarize plaintiff's representations concerning what occurred with the
counterclaims and their disposition at the scheduled trial. We again note that
other than the Leiva stipulation of dismissal, the appellate record is devoid of
any pleadings, orders, or transcripts concerning the proceedings following entry
of the summary judgment orders.
                                                                         A-0912-19T3
                                      17
arguments challenging the court's disposition and plaintiff's election not to

provide the record required to permit proper appellate review of the motion

court's dispositions. We then address those limited portions of the court's orders

about which plaintiff offers legal arguments on appeal and a record permitting

appellate review.

                                       A.

      Plaintiff's arguments on appeal are limited. The court granted defendants

summary judgment on the nineteen causes of action asserted in the complaint,

but plaintiff argues the court erred by granting summary judgment on only three

of them: the alleged breaches of the restrictive covenant (counts one and two)

and the duty of loyalty (count six). Plaintiff does not argue the court erred by

granting summary judgment on counts three through five and seven through

nineteen. We therefore need not address the award of summary judgment on

those counts, and we affirm the court's order granting defendants' summary

judgment on each of them. See Sklodowsky v. Lushis, 417 N.J. Super. 648, 657

(App. Div. 2011); Jefferson Loan Co. v. Session, 397 N.J. Super. 520, 525 n.4

(App. Div. 2008).

      Plaintiff also appeals from the March 20, 2019 order denying its motion

for summary judgment on its affirmative claims and on the asserted


                                                                          A-0912-19T3
                                       18
counterclaims but does not offer any argument supporting its challenge to the

order. Stated differently, plaintiff does not argue the court erred by failing to

find plaintiff was entitled to judgment as a matter of law on each, or indeed any,

of the nineteen causes of action asserted in the complaint or on any of the

asserted counterclaims.    Any challenge to the order denying such relief is

deemed waived, Sklodowsky, 417 N.J. Super. at 657, and we cannot otherwise

properly reverse the court's order denying plaintiff's summary judgment motion

on its affirmative claims and any counterclaims because plaintiff does not

include in the record on appeal all of the pleadings and exhibits relied on in

support of, and in opposition to, its motion, see generally, R. 2:6-1(a)(1)(A)

(requiring the record on appeal in a civil action include "the pleadings"); R. 2:6-

1(a)(1)(I) (requiring the record on appeal to include such parts of the record

"essential to the proper consideration of the issues"); see also Soc'y Hill Condo.

Ass'n v. Soc'y Hill Assocs., 347 N.J. Super. 163, 177-78 (App. Div. 2002)

(explaining appellate review of the merits of an issue was rendered "impossible"

without the "parts of the record . . . as are essential to the proper considerations

of the issues" (alteration in original) (quoting R. 2:6-1(a)(1)([I]))). We therefore

affirm the court's order denying plaintiff's motion for summary judgment on its

affirmative claims and any counterclaims.


                                                                            A-0912-19T3
                                        19
      For the same reasons, we affirm the court's March 20, 2019 order granting

Perdomo and Perdomo Psychotherapy's summary judgment motion. Plaintiff

offers no argument addressing the Perdomo motion or the court's order on the

motion. See Sklodowsky, 417 N.J. Super. at 657. Moreover, plaintiff does not

provide any pleadings filed in connection with the motion other than its

counterstatement of material facts pursuant to Rule 4:46-2(b). See Soc'y Hill

Condo., 347 N.J. Super. at 177-78. The counterstatement is incomplete because

it does not include the certification and exhibits upon which it relied to support

its denials and averments of facts.

      We cannot properly exercise our appellate function where a party

appealing from a summary judgment order does not provide the complete record

presented to the motion court and also opts not to offer argument challenging

the court's findings and legal conclusions. Here, the lack of a complete record

and any argument challenging the court's award of summary judgment to

Perdomo and Perdomo Psychotherapy requires affirmance of the court's order

granting them summary judgment. See, e.g., Noren v. Heartland Payment Sys.,

Inc., 449 N.J. Super. 193, 195-96 (App. Div. 2017) (denying a party's motion

for reconsideration of its cross-appeal on a summary judgment motion because

the party did not "submit the items that had been submitted to the trial court on


                                                                          A-0912-19T3
                                       20
the summary judgment motion or even a statement of the items submitted ,"

which prevented the court from reviewing "the original summary judgment

motion"); Weiss v. Cedar Park Cemetery, 240 N.J. Super. 86, 102 (App. Div.

1990) (finding dismissal was required because appellants did not "adequately

brief the issues"); State v. Hild, 148 N.J. Super. 294, 296 (App. Div. 1977)

(explaining it is the appellant's responsibility to provide the facts, record, and

legal argument that flows from the facts to allow an independent assessment of

the merits of an appeal).

                                          B.

      We next address plaintiff's challenge to the order granting Multilingual,

Rivera, Tapia, Emera, Gil, and BFC summary judgment on the remaining counts

in the complaint.     Counts one and two allege violations of the restrictive

covenant and count six alleges breach of the duty of loyalty, against the

individual defendants. Plaintiff argues the court erred by finding the restrictive

covenant unenforceable because the court incorrectly concluded the covenant

was unnecessary to protect any of plaintiff's legitimate business interests.

Plaintiff claims it had legitimate business interests in protecting its client referral

sources, goodwill, and customer relationships, and that the court erred by

finding otherwise.


                                                                               A-0912-19T3
                                         21
      We review an order granting summary judgment de novo, applying the

same standard as the trial court. Globe Motor Co. v. Igdalev, 225 N.J. 469, 479

(2016). We are required to determine whether, viewing the facts in the light

most favorable to the non-moving party, the movant has demonstrated there are

no genuine disputes as to any material facts and the movant is entitled to

judgment as a matter of law. R. 4:46-2(c); Brill v. Guardian Life Ins. Co. of

Am., 142 N.J. 520, 540 (1995). We review legal issues de novo. Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      Our de novo review of the summary judgment record pertaining to

Multilingual, Rivera, Tapia, Emera, Gil, and BFC's motion for summary

judgment on counts one, two, and six is made difficult because the record on

appeal does not include the complete motion record presented to the court. See

R. 2:6-1(a)(1)(A) and (I). The difficulties presented by the lack of the record

are highlighted by the motion court's findings of fact, which are primarily

supported by citations to a certification and other documents plaintiff opted not

to include in the record on appeal. 11 The record before the court on Multilingual,

Rivera, Tapia, Emera, Gil, and BFC's summary judgment motion was not limited


11
   Many of the motion court's findings of fact are supported by citations to the
"Mejia Cert[.]" and to the "Cintron Ex." Neither document is included in the
record on appeal.
                                                                           A-0912-19T3
                                       22
to the only two documents related to the motion that are provided, at least in

part, in the record on appeal: their Rule 4:46-2(a) statement and plaintiff's Rule

4:46-2(b) counterstatement, which is also included but without its supporting

exhibits.   In other words, the motion court made its summary judgment

determination on a record that has not been provided for our review.

      Where there is a failure to provide the complete record related to an issue

on appeal, we may properly reject an appellant's arguments and affirm the

challenged order. See Soc'y Hill Condo. Ass'n, 347 N.J. Super. at 177-78. Our

preference, however, is to decide cases on their merits, see, e.g., In re Corbo,

238 N.J. 246, 255 (2019), and, for the reasons we explain, we do so here to the

limited extent the record allows. We are otherwise constrained to affirm those

portions of court's summary judgment order where plaintiff precludes

appropriate appellate review by not supplying the entire summary judgment

record.

      Even the limited record provided on appeal establishes the parties do not

dispute that each of the individual defendants, other than Tapia, signed the

restrictive covenant when they commenced their employment with plaintiff.

The parties agree the restrictive covenant prohibits employees from

"compet[ing]" with plaintiff within fifty miles of any place plaintiff conducts


                                                                          A-0912-19T3
                                       23
business for a five-year period following termination of employment with

plaintiff. Based on the briefs submitted on appeal, the parties further agree the

restrictive covenant expressly defines "[c]ompetition" as "owning a business of

the following type: Medicaid Certified or State Certified Home Care Provider

of mentoring, behavioral assistance, or intensive in-community therapy."

      Count one alleges the individual defendants violated the restrictive

covenant by working for either Multilingual, Perdomo Psychotherapy, or BFC

within the fifty-mile geographical limitation and during the five years

immediately following the termination of their employment with plaintiff.

Count one also asserts, as does count two, Rivera and Gil violated the restrictive

covenant by forming and operating Multilingual and BFC, respectively.

      We affirm the dismissal of counts one and two as to Tapia, Multilingual,

and BFC because plaintiff concedes they are not parties to the restrictive

covenant and never agreed to be bound by its terms.          We also affirm the

dismissal of counts one and two as to Emera because although she executed the

restrictive covenant and agreed to be bound by it, plaintiff does not claim Emera

engaged in the "competition" the covenant prohibits: "owning of a business." In

its brief on appeal, plaintiff acknowledges the restrictive covenant does not bar

the individual defendants "from working in their chosen field" and that the


                                                                          A-0912-19T3
                                       24
covenant only bars them from "directly owning" a competing business. Plaintiff

asserts Emera became employed by a business that competes with plaintiff, but

such conduct is not prohibited by the restrictive covenant's plain language.

Emera is therefore entitled to summary judgment on counts one and two.

       In contrast, Rivera does not dispute that she formed, owns, and operates

Multilingual and that her conduct otherwise falls within the restrictive

covenant's definition of prohibited competition. Similarly, there is no dispute

Gil formed, owns, and operates BFC, and that his conduct constitutes the

competition proscribed by the restrictive covenant. Thus, an award of summary

judgment for Rivera and Gil on counts one and two is dependent solely on the

enforceability of the restrictive covenant.

      A restrictive covenant limiting an individual's ability to compete against

a former employer is enforceable if it satisfies the test for reasonableness

established in Solari Industries, Inc. v. Malady, 55 N.J. 571 (1970). A restrictive

covenant is enforceable if it "protects the legitimate interests of the employer,

imposes no undue hardship on the employee, . . . is not injurious to the public"

and is reasonable in duration, scope, and area. Id. at 576, 581-82: see also Cmty.

Hosp. Grp., Inc. v. More, 183 N.J. 36, 57 (2005); Pierson v. Med. Health Ctrs.,

P.A., 183 N.J. 65, 69 (2005); Karlin v. Weinberg, 77 N.J. 408, 417 (1978);


                                                                           A-0912-19T3
                                       25
Whitmyer Bros. v. Doyle, 58 N.J. 25, 32-33 (1971). A determination of the

enforceability of a restrictive covenant "requires a 'fact-sensitive' analysis [of]

the circumstances of each case." ADP, LLC v. Kusins, 460 N.J. Super. 368, 400

(App. Div. 2019) (quoting Platinum Mgmt., Inc. v. Dahms, 285 N.J. Super. 274,

294 (Law Div. 1995)); see also Pierson, 183 N.J. at 69 (explaining a court is

required to assess a restrictive covenant's reasonableness on a case-by-case

basis).

      Here, the motion court made findings of fact and conclusions of law

addressing each of the Solari factors, and the court also determined the

restrictive covenant was temporally and geographically overbroad. The court

engaged in the requisite fact-sensitive analysis based on the summary judgment

record before it. See ADP, LLC, 460 N.J. Super. at 400. As noted, however,

the court's findings of fact supporting its decision are primarily based on at least

one certification and exhibits that were part of the summary judgment record,

but which are not included in the record on appeal.

      It is essential that we consider the complete summary judgment record

presented to the motion court because we conduct a de novo review of the court's

summary judgment order. See, e.g., Noren, 449 N.J. Super. at 195-96. We are

not obligated to accept the court's legal conclusions, see Templo Fuente De Vida


                                                                            A-0912-19T3
                                        26
Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016), and

we must conduct an independent de novo review of the record to determine if

summary judgment is appropriate, see Walker v. Atl. Chrysler Plymouth, Inc.,

216 N.J. Super. 255, 258 (App. Div. 1987). This independent de novo review

includes our determination of whether the competent evidential materials

presented demonstrate there are no genuine issues of material fact. Ibid. As our

Supreme Court explained in Brill, in deciding a summary judgment motion, a

court may not accept as true a party's statement of material facts without

consideration "of the competent evidential materials." 142 N.J. at 540. A

decision on a summary judgment motion requires that a court "consider whether

the competent evidential materials presented, when viewed in the light most

favorable to the non-moving party, are sufficient to permit a rational factfinder

to resolve the alleged disputed issue in favor of the non-moving party." 142 N.J.

at 540 (emphasis added): see also R. 4:46-2(b) (providing facts proffered in

support of a summary judgment motion that are "sufficiently supported" by

competent evidence shall be deemed admitted unless the party opposing the

motion disputes the facts based on competent evidence in accordance with Rule

4:46-2(a)).




                                                                         A-0912-19T3
                                      27
       A trial court cannot properly decide a summary judgment motion without

reviewing the complete record submitted by the parties. Nor can we. Thus,

without the complete record plaintiff was obligated to provide, R. 2:6-1(a)(1)(A)

and (I), it is not possible to engage in the requisite de novo review of the merits

of the order granting Rivera and Gil summary judgment on counts one and two.

Most simply stated, we cannot determine whether the competent evidential

materials support a finding of undisputed facts entitling a party to summary

judgment as a matter of law unless the motion record, and the evidential

materials, are made available for our consideration. "[W]e [therefore] have no

alternative but to affirm" the court's order granting summary judgment on counts

one and two against Rivera and Gil. See Soc'y Hill Condo. Ass'n, 347 N.J.

Super. at 178. For the same reasons, we are constrained to affirm the court's

award of summary judgment on count six, which alleges a breach of the duty of

loyalty. See id. at 177-78.

      Plaintiff argues the court erred by failing to require that Multilingual,

Rivera, Tapia, Emera, and Gil pay the $300 restoration fee required to restore

their answers to the complaint following the court's February 16 and 26, 2018




                                                                           A-0912-19T3
                                       28
orders striking their answers without prejudice pursuant to Rule 4:23-5(a)(1).12

At oral argument on the summary judgment motions, the court stated that

payment of the restoration fee would "have to be done" but the court did not

include the requirement in the summary judgment orders. Those defendants do

not dispute their obligation to pay the restoration fees as required by the Rule.

On remand, the court shall enter an order directing each of those defendants to

pay the required $300 restoration fee within thirty days.

      In sum, we affirm the court's March 20, 2019 orders denying plaintiff's

motion for summary on its affirmative claims and on any counterclaims and

granting Perdomo and Perdomo Psychotherapy's motion for summary judgment.

We also affirm the court's March 20, 2019 order granting defendants

Multilingual, Rivera, Emera, Tapia, Gil, and BFC summary judgment, but we

remand for entry of an order requiring Multilingual, Rivera, Emera, Tapia, and

Gil to pay a $300 fee pursuant to Rule 4:23-5(a) within thirty days of this

decision.



12
   The record does not include any pleadings in support of motions to vacate the
orders suppressing the answers. See N.J.S.A. 4:23-5(a)(1). Plaintiff does not
address the impropriety of any failure by the court to require that Multilingual,
Rivera, Tapia, Emera, and Gil file motions to vacate the orders suppressing their
answers and to determine if the outstanding discovery had been fully and
responsively provided. See ibid. Those issues are therefore not before us.
                                                                         A-0912-19T3
                                      29
      Affirmed, and remanded for entry of an order requiring payment of the

restoration fees in accordance with this opinion. We do not retain jurisdiction.




                                                                         A-0912-19T3
                                      30